Citation Nr: 1735070	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  06-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 20, 2013. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 20, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1965 to August 1968, including service in Vietnam.  His awards and decorations include the Purple Heart, Vietnam Service Medal, and National Defense Service Medal.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In August 2010, the Board denied entitlement to a rating in excess of 30 percent for PTSD and remanded the issue of entitlement to TDIU for further development.  The Veteran appealed the August 2010 Board decision that denied a higher rating to the United States Court of Appeals for Veterans Claims (Court), which, in March 2011, subsequently granted the parties' Joint Motion for Remand of that matter.  In August 2011, the Board granted an increased rating of 50 percent, but no higher, for PTSD from April 25, 2006, to March 31, 2010; denied a rating in excess of 30 percent prior to April 25, 2006; and remanded the the issue of entitlement to an increased rating for PTSD from April 1, 2010, for further development.  The RO subsequently granted, in November 2011, an increased rating for PTSD of 50 percent effective April 25, 2006.  Upon appeal,  the Court vacated and remanded the August 2011 Board decision in April 2013.  In January 2014, the Board remanded the issues of entitlement to a rating higher than 50 percent from April 25, 2006, to March 31, 2010, and entitlement to TDIU.  The RO granted, in July 2014, a 70 percent rating for PTSD and entitlement to TDIU, effective May 20, 2013.  In June 2015, the Board granted a 50 percent rating for PTSD, but no higher, from September 23, 2005, to April 24, 2006, and denied TDIU prior to May 20, 2013.  The Veteran appealed the June 2015 Board decision to the Court, which subsequently set aside the June 2015 Board's decision and remanded for further development, if necessary, and readjudication.  Both matters have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.
FINDINGS OF FACT

1. The Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. The Veteran meets the schedular criteria for TDIU.

3. The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating of 70 percent for PTSD prior to May 20, 2013 have been met.  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is necessary to consider the complete medical history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's PTSD was assigned an initial rating of 50 percent, prior to May 20, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.    

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. " "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A VA intake psychiatric evaluation was completed in June 2005.  It revealed the Veteran experienced poor sleep, intrusive thoughts and troubling dreams of Vietnam, hyperstartled reactions, some guardedness, possible avoidance, and survivor guilt following his return from Vietnam.  He partially resolved his PTSD symptoms by working in an intense job for 28 years.  However, since his retirement in 2001, he had a resurgence of his PTSD symptoms.  There had also been problems with his prior marital relationships.  He had a somewhat facile laugh and many of his explanations were somewhat lib and lacking in depth.  He experienced fatigue and poor concentration.  He was on edge and irritable and thus easily got into fights.  He was anxious about his health.  He complained of confusion, problems with memory, and possible impaired coordination.  He did not abuse substances or have suicidal intent.  There was an initial diagnostic impression of chronic PTSD and depression, not otherwise specified and a GAF score of 60.  Panic disorder without agoraphobia, cognitve disorder due to medical condition, and mood disorder due to medical condition were ruled out.  

The Veteran underwent a mental status evaluation in July 2005.  He was alert and oriented.  He exhibited an upbeat manner, was eager to talk and humorous.  His speech was clear and easy to understand.  He had full range of affect and appearance.  His thought content was logical and goal oriented.  He exhibited no auditory or visual hallucinations and delusions.  He did not present looseness of association, flight of ideas, or grandiosity.  He had knowledge of current events.  He was considered average in the areas of abstract interpretation, vocabulary, memory, calculation ability, object recognition, integration of motor ability. His technical judgment was intact.  He had suicidal ideation but no intent.  He described his mood and anxiety as 10 (on a scale of 1 best - 10 worst).  He was subsequently diagnosed with PTSD and depressive disorder, not otherwise specified. 

In January 2006, the Veteran was afforded a VA psychiatric examination.  He spoke in normal tones, rhythm, and rates.  He exhibited no abnormalities in his expression, gait, or posture.  He was pleasant, cordial, personable, and had a good sense of humor.  His conversation was generally relevant, coherent and goal-directed.  He was alert, oriented in all three spheres, in good contact with routine aspects of reality and showed no signs or symptoms of psychosis.  He did not appear to be manifestly anxious nor agitated in any particular way.  In fact, he seemed calm and relatively relaxed.  His affect was responsive and reasonably well-modulated.  Additionally, his affect tended to be somewhat sluggish and slightly, diminished but certainly not flattened or blunted.  His memory and intellect appeared to be intact and of above average capacity.  He was not showing any ongoing impairments in insight or judgment with regard to normal everyday affairs.  He acknowledged that he had moderate depression associated with his current situation, though it appeared that he was a person who was not very open in disclosing the extent to which he was uncomfortable.  His depression was partly a function of his PTSD, but also partly a reaction to his concerns for his overall present situation in life, which was a function of multiple issues and not simply PTSD.  The examiner diagnosed moderate PTSD and adjustment disorder with depressed mood of moderate intensity, secondary to multiple life stressors including overall health, PTSD and concerns for the future.  His GAF score was approximately 55 to 60.  The examiner concluded that PTSD was presenting the Veteran with moderate but significant functional impairments in occupational, emotional-psychological, and social areas and it interfered with the Veteran's ability to enjoy his life along normal lines to a moderate degree. 

Later in 2006, the Veteran described his mood as 5 and anxiety as 6 (on a scale of 1 best - 10 worst).  Thus, he was mildly depressed and anxious.  He stated that although he continued to have frequent nightmares he was sleeping more soundly with medication.  His appetite changed from poor to good.  His mood swings were distinct because they no longer lasted as long.  However, he did have a 3-day episode of irritability and was verbally short with his wife and children.  He also experienced hypervigilance and tended to withdraw.  He would sometimes kick or grab his wife but before he engaged in anything aggressively violent, he would remove himself from the situation or warn his wife not to take any risks.  He described dealing with people as a chore that required a lot of effort not to be inappropriately verbally aggressive.  Generally, he was able to isolate himself within his home.  He sometimes hated to go out to social gatherings but felt obligated to go for his family and he also did not want to miss out on the enjoyment.  He felt that he needed to get involved with some projects so that he could feel good about his accomplishments.  Overall, the Veteran's complaints were vague and it was difficult to clarify whether he was underepresenting the seriousness of his symptoms or if he was excessively reactive to his distress.  He had a GAF score of 62.

A VA PTSD therapist, in April 2006, concluded that the Veteran's continuing difficulties with anxiety, irritability, impaired concentration and memory, and depression would rule out the possibility of his return to work. 

The Veteran's 2007 post-service VA treatment records described improvements in the Veteran's overall condition.  His affect was constricted with humor.  He engaged in conversation and was euthymic.  He reported improved sleep and stable moods.  He kept as active as possible so that he would not fall into a routine of sleeping and lose his motivation.  However, he did experience a flashback which led to some nightmares, motor disruption in his sleep, intrusive memories, depression, and irritability.  He dealt with this setback by withdrawing slightly from his family, controlling his irritability, and staying busy with distracting activities.  

In 2008, the Veteran was alert and oriented.  His appearance was neat and clean.  His affect was sometimes bright or blunted.  He was mildly depressed and continued to have anxiety but it was tolerable.  He had exhibited low energy levels and, at times, fatigue.  There appeared to be a slight level of dysthymia under his very positive presentation.  His appropriateness was intact.  His thought processes were logical and relevant.  His cognitive functioning, impulse control, insight and judgment were good.  However, he complained of some impairment in concentration.  His behavior and psychomotor activity were relaxed and open.  His speech had a regular rate and rhythm.  He was a good historian.  He continued to isolate himself at home and became quite anxious and stressed when he had to leave his usual environment and deal with others.  He was able to tolerate if not embrace abrasive behavior by others.  He started going to classes for volunteer work with CASA to help with his avoidance of contact with people.  He was pleased with some projects that his children were involved in.  He had passing suicidal thoughts and thoughts of wanting to harm others but denied any current plans.  His medications were currently effective at controlling his anger, irritability, and depression.  He had GAF scores in the range of 57-59, 61, and 64.  See 2008 VA Treatment Records.

The Veteran's 2009 and 2010 VA assessment results were similar to his prior VA assessments conducted in 2008.  He indicated that without medication, the difference in his PTSD symptoms was like "night and day."  He had GAF scores of 59 and 61.  At one point, the Veteran felt that individual therapy was no longer necessary because he was managing his PTSD and depression symptoms adequately through lifestyle adjustments and psychotropic medication.  A VA PTSD therapist concurred with the Veteran's self-assessment.  

At a June 2011 private psychological evaluation, the Veteran reported poor sleep accompanied by nightmares and bad dreams at least twice per week and night sweats.  He noted that his memory had markedly declined.  He stated that he could not forget past Vietnam experiences.  After Vietnam, he initially had insomnia for awhile and woke up multiple times especially when he heard a noise or was suddenly aroused by a nightmare or bad dream.  He reported that triggers such as the sound of helicopters and burning flesh prompted regular flashbacks of Vietnam.  Additionally, he reported becoming easily startled at the sound of a balloon popping or fireworks.  He avoided contact with others such as family and friends.  He was often angry, irritable, difficult, and became easily disoriented when driving.  He admitted that his capacity for sustained and directed concentration and attention was impaired and had deteriorated from his prior ability in this area.  His wife noted that the Veteran struggled to function effectively in his volunteer position.  His wife reported that the Veteran was always on guard.  During the Veteran's nightmares, he had inadvertently struck and choked his wife.  Although they had not directly discussed separation or divorce, the wife stated that the last year had been very difficult.  The Veteran was emotionally distant and had marked difficulty with closeness and intimacy.  His mood was labile and unstable.  The Veteran's children knew to stay away from their father when he was "in one of his moods."  Home and family life had been badly damaged by the Veteran's PTSD.  

The June 2011 private psychologist determined that the Veteran's mood appeared to be both depressed and anxious.  His sensorium was grossly intact.  He was oriented to person, place, time, and situation.  He had above average intelligence.  His thought processes were logical and goal directed.  However, the Veteran did report, as noted above, the intrusion of flashbacks of his traumatic Vietnam experiences on his cognitive processes, leading to highly disruptive complications such as poor focus, concentration, and forgetfulness.  Additionally, he experienced marked difficulties with his short-term memory.  His affect was appropriate to content although his wife noted that his affect was often tense and guarded with a hypervigilant stance.  He admitted experiencing survivor's guilt and suicidal thoughts on a weekly basis.  He denied any homicidal thoughts or plans.  He had limited interests and was functioning on a level well below what he used to or might have been able to in light of his educational and work history.  The examiner diagnosed PTSD with related symptoms of anxiety and depression.  His GAF score was 48.  

Moreover, the June 2011 private psychologist opined that a GAF score of 48 suggested very serious symptoms and that there was clear impairment in the Veteran's interpersonal, social, vocational and avocational areas of functioning.  Specifically, the Veteran was very avoidant and seclusive in his social behaviors and personal relationships; he had no friends and his marriage and family life was marked by tension and interpersonal distance.  He was no longer able to work and had few if any interests or hobbies.  The private psychologist acknowledged that the current GAF rating was lower than that found in the January 2006 VA psychiatric examination.  However, the private psychologist stated that a GAF score of 48 was reflective of the marked decline in the Veteran's functioning since that time, as well as the more complete information supplied by the Veteran's wife regarding the functioning of their home and family.  The private psychologist concluded that the Veteran's PTSD substantially impaired his ability to be gainfully employed and that it was clear that his PTSD symptoms ultimately resulted in the lost of the Veteran's job.  

In May 2013, the Veteran was provided an additional VA psychiatric examination.  The VA examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The VA examiner noted that the Veteran's military and stressor history, symptoms and subjective distress were consistent with previous reports.  However, the VA examiner observed that the Veteran was not reporting familial issues to the severity that the June 2011 private psychologist had described in his report.  Nonetheless, the VA examiner opined that the June 2011 private psychologist's conclusions were logical and justified.  The VA examiner assigned a GAF score of 59.

In an October 2014 VA addendum opinion, a VA examiner stated that the preponderance of evidence supported the contention that the Veteran was functioning without severe and total impairment from September 23, 2005 to March
31, 2010.  In fact, the VA examiner stated that the Veteran reported engaging in a variety of social and recreational activities, including hunting, enjoying a family pet, being active with family members, and volunteering.  Further, although the Veteran continued to report PTSD symptoms during this time period, the VA examiner stated that there was no consistent indication of worsening of PTSD symptoms.  The Veteran remained unemployed during this perod as he was medically retired in 2001.  The Veteran remained compliant with medications and there were no psychiatric hospitalizations.  The examiner opined that the Veteran's PTSD symptoms were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In a February 2015 follow-up to the June 2011 private psychological examination and October 2014 VA addendum opinion, the private psychologist found that the evidence showed that the Veteran continued to experience marked and severe symptoms of his service-connected PTSD which were both chronic and highly disruptive to his life.  Specifically, the Veteran's PTSD symptoms have led to his retirement after many years of work, and have continued to undermine and prevent his attempts to secure and follow gainful employment since 2001.  The private psychologist stated that the Veteran's attempts at volunteer work were likewise undermined by his PTSD symptoms, and had to be abandoned by the Veteran to avoid an unfortunate and possible illegal incident.  Interpersonally, he was isolative and avoidant of others, including limiting emotional closeness with his wife.  He did not participate in or enjoy social events and interactions with others, and he avoided it at all cost.  He did not have hobbies or interests that he pursued, and his days typically involved staying at home alone, which he clearly preferred.  The private psychologist opined that the Veteran's functioning in interpersonal, social, vocational and avocational areas was markedly impaired by continued PTSD symptoms, including intrusive thoughts and memories, frequent nightmares, and distrust of others.  As such, the private psychologist proposed a 70 percent rating based on the chronicity, severity, and frequency of the Veteran's disruptive PTSD symptoms which continued to be quite severe despite attempts at treatment.

The February 2015 private psychologist explained that further exploration of the Veteran's functioning in the interpersonal, social, vocational and avocational spheres revealed that he had been unable to do any volunteer work since at least June 2012.  Additionally, the private psychologist found that the Veteran became markedly more depressed, and stopped going to therapy for approximately 1.5 years as he "just did not want to do anything."  The private psychologist noted that the Veteran saw his sister and family members approximately once per year, and specifically not at holidays due to the pressure of the presence of too many people.  The Veteran stated that he had not hunted in approximately 5-6 years.  The Veteran reported that he engaged in virtually no social activity and preferred to be isolated and isolative.  Although the Veteran did sometimes walk around in the woods near his property and watched limited amounts of TV, the private psychologist stated that the social and recreational activities, involvement with family, and volunteer work cited in the October 2014 VA addendum opinion appeared to be based on faulty notations in the record.  Additionally, the private psychologist noted that it was specifically denied by the Veteran.  The private psychologist opined that from at least June 2012, the Veteran's functioning in interpersonal, social, vocational and avocational areas had been markedly and seriously impaired such that the degree of impairment was best matched by a 100 percent disability rating for his PTSD.

In personal lay statements, the Veteran and his wife elaborated on the Veteran's PTSD symptoms.  His wife stated that the Veteran had trouble sleeping.  His nightmares were horrible and realistic.  The Veteran's wife also remarked on the Veteran's worsening temper and moodiness.  The Veteran had harmed his wife and left bruises.   The Veteran also suffered from depression, isolation, and forgetfulness.  The Veteran's wife stated that the Veteran was "no longer the laughing, smiling, always easy-going man" that she married.  She stated that the Veteran was tired all of the time and there were days where it seemed as though he could not get up and around.  He did not like to socialize with anyone, including family and friends.  She stated that when the Veteran was out in public, he "got a 'mean' look" and became nervous and stressed in environments he could not control.  The Veteran acknowledged that he often had suicidal thoughts.  His wife was worried that he may hurt himself or someone else.  See February 2008 and September 2009 Veteran and the Veteran's wife's lay statements.

The aforementioned evidence reflects that the Veteran's PTSD was manifested by difficulty sleeping, nightmares, intrusive thoughts, irritability, anger, anxiety, depression, panic attacks, isolative behavior, lack of concentration, memory loss, trouble adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships.  In the opinion of the Board, the frequency, severity, and duration of these symptoms are consistent with a higher 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. 

In so finding, the Board acknowledges that while the Veteran's symptoms and severity have shown periods of improvement between 2007 and 2010, as documented in VA treatment records, the Veteran's private psychological evaluations have indicated that the Veteran suffers from severe and disruptive PTSD symptoms that caused significant isolative and avoidant behavior, limiting the Veteran's social interactions and personal relationships.  Additionally, the Veteran had instances of unprovoked irritability, violence, and difficulty at work and with volunteering.  While not all of the symptoms supportive of a 70 percent rating have been documented, the medical and lay evidence of record supports a finding of deficiencies in most areas such as work, family relations, judgment, thinking, and mood.

However, at no point during the period of the appeal, has the Veteran's service-connected PTSD been shown to have met the criteria for the higher rating of 100 percent.  The evidence does not show that the Veteran has had impairment in thought processes or communication.  Medical records noted that his thought processes were logical, goal directed, and relevant and that he was oriented to person, place, time, and situation.  He also exhibited no auditory or visual delusions or hallucinations.  Similarly, while the Veteran has expressed suicidal ideation, these thoughts did not appear to be persistent.  Homicidal ideas were not present.  Throughout his VA psychiatric treatment, the Veteran was observed to be neatly groomed and dressed.  His memory loss was short-term and limited to routine tasks.  Although the Veteran was socially isolated at home and no longer close to his wife, he did maintain some social and personal interactions with his wife, children, and family members.  Hence, the Board cannot find total social impairment on this record.  

Furthermore, the GAF scores assigned during this period do not tend to support the assignment of a higher rating.  As indicated, the Veteran had been assigned GAF scores ranging from 48 to 64 during the course of the appeal period.  According to DSM-IV, GAF scores ranging from 41 to 50 reflect severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker), and GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Here, the majority of the scores assigned during the appeal period were in the mild to moderate range from 55 to 61 with outlier GAF scores of 48, 62, and 64.  Thus, the January 2006 VA examination and June 2011 and February 2015 private psychological evaluations of the Veteran's overall psychological, social, and occupational functioning are reflective of moderate to severe symptomatology throughout the appeal period and this is consistent with the 70 percent rating assigned. 

Accordingly, the Board finds that a rating of 70 percent for PTSD prior to May 21, 2013, but no higher, is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU as he is service-connected for PTSD, rated as 70 percent disabling, granted herein; diabetes, rated as 20 percent disabling; and erectile dysfunction, rated as noncompensable. 

The Veteran reported on his March 2007 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected PTSD and diabetes prevented him from securing or following any substantial gainful occupation.  He worked as an Chief Combustion Engineer from 1973 to August 2001, for approximately 28 years.  See also June 2017 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability.  

The Veteran reported that following service, he worked for three years as a pharmacy and lab technician and had a number of different jobs prior to his position as an aerospace technician and engineer.  See January 2006 VA psychiatric examination report.  The Veteran began experiencing symptoms such as memory loss, loss of co-ordination, fatigue, weight loss, confusion, dizziness, and hypertension around 1991-1993.  In January 2001, the Veteran's symptoms increased in frequency and severity.  He developed facial numbness, numbness in his arms, hands and fingers, anxiety, and panic attacks.  Reportedly, because of the Veteran's conditions and the medications he used to control them, the Veteran's former employer restricted his access to company buildings in compliance with the company's drug policy and for the safety of its employees.  See January 2006 Veteran's lay statement.  

A January 2011 VA examiner stated that both PTSD and diabetes presented the Veteran with moderate but significant impairments in occupational, emotional-psychological, and social areas and interfered with his ability to enjoy his life along normal lines to a moderate degree.  Additionally, the VA examiner determined that there would be no question that the Veteran's PTSD in and of itself would present him with some significant impairment to employability with regard to interpersonal communications, concentration, focus, emotional stability, and reliability.  

Similarly, a VA PTSD therapist concluded that the Veteran's continuing difficulties with anxiety, irritability, impaired concentration and memory, and depression would rule out the possibility of his return to work.  See April 2006 J.D. Letter.

In June 2007, the Social Security Administration (SSA) found that due to the Veteran's mental impairments, he was not able to maintain concentration, persistence, or pace for an 8-hour day, and would miss more than three work days per month.  The SSA stated the Veteran had the residual functional capacity to perform medium exertion work, but not on a sustained basis.  Accordingly, the SSA determined that the Veteran was unable to perform past relevant work.

A June 2011 private psychological report indicated that before working as an aerospace engineer, the Veteran had a habit of quitting jobs.  The Veteran would get a restless feeling and have a desire to be alone.  The Veteran's discomfort and other symptoms continued to be bothersome but when he started working in a highly technical field for which he was well equipped and which required minimal interpersonal contact, he remained employed for approximately 29 years.  However, over time the Veteran's symptoms progressed and became increasingly disabling.  The Veteran noted that he would forget previously well-known procedures, his ability to do calculations in his head deteriorated, he became angry and irritable, and conflicts with his supervisors escalated.  Eventually, the Veteran was placed on disability and he accepted an early retirement from his company.  Likewise, the Veteran experienced difficulty managing his volunteer work.  The private psychologist concluded that the Veteran's PTSD substantially impaired his ability to be gainfully employed and it was now clear that the Veteran's PTSD symptoms emerged in a manner that ultimately resulted in the lost of his aerospace job.  The private psychologist indicated that the Veteran's deficiencies in most major areas of functioning would cause marked difficulty in a work setting and lead to a similar job lost outcome due to past deficiencies with concentration, attention to relevant detail, memory, social behavior, and mood.  Moreover, the private psychologist stated that the Veteran was unable to manage with any degree of consistency his volunteer activity so the more rigorous demands of gainful employment were clearly out of the question.  The private psychologist opined that it was more likely than not that the Veteran's service-connected PTSD prevented him from securing or following a substantially gainful occupation.  

A May 2013 VA examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The assessment revealed that the Veteran had significant PTSD symptomatology which impaired his ability to be gain or maintain substantial employment.

By contrast, an October 2014 VA examiner opined that, from September 23, 2005 to March 31, 2010, the Veteran's PTSD symptoms were consistent with occupational and social impairment with  occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In a February 2015 follow-up to the June 2011 private psychological evaluation and October 2014 VA addendum opinion, the private psychologist found that the Veteran was unable to secure and follow substantially ganful employment due to his disruptive PTSD symptoms.  The private psychologist noted that even the Veteran's attempts at volunteer work failed despite the Veteran's best efforts and intentions.  He stated that the Veteran's anger, irritability, avoidant, and isolative behavior would jeopardize any future work opportunities that required cooperative interaction with other staff or patrons.  Additionally, the difficulties that the Veteran had with intrusive thoughts and memories of his traumatic was experiences served to disrupt memory such that he forgot or inaccurately remembered how to perform or complete what used to be routine tasks.  The private psychologist concluded that since 2001, despite treatment, the Veteran's PTSD symptoms and associated problems had not sufficiently improved so that the Veteran could secure and follow substantially gainful employment. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the lay statements of record, along with the private psychologist opinions and the medical evidence of record regarding the severity of the Veteran's service-connected PTSD and diabetes and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").





ORDER

Entitlement to a rating of 70 percent for PTSD prior to May 20, 2013, but no higher, is granted. 

Entitlement to a TDIU prior to May 20, 2013, is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


